Citation Nr: 1104213	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  08-37 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for arthritis of the right and 
left knees.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to October 
1969.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from an October 2007 rating decision of the Department of 
Veteran's Appeals (VA) Regional Office (RO) in Indianapolis, 
Indiana.  In May 2009, the Veteran presented hearing testimony 
before a Hearing Officer at the RO.  A transcript of that hearing 
is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

The Veteran's service personnel records show that he served a 
tour of duty in Vietnam and was assigned to an infantry unit.  He 
asserts that his postservice diagnosis of knee arthritis, first 
noted in 2000, is due to events in service.  According to the 
evidence on file, the Veteran initially related his knee 
condition to events in "OCS" training at Ft. Benning, Georgia, 
which he asserted included having to engage in five to 10 mile 
double time hikes, five days a week, in combat boots. See 
February 2007 application for benefits (VA Form 21-526).  
However, the Veteran subsequently claimed, including on a newly 
submitted statement in July 2009, that he injured one or both of 
his knees while in combat while seeking cover from enemy fire.  
He also asserted that his knee problems began in service, but 
were not severe enough to seek medical treatment at that time, 
and that most of his treatment had been with over-the-counter 
medication.  See March 2008 Notice of Disagreement.

The Veteran has not been afforded a VA examination with respect 
to this appeal.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for benefits, 
there are four factors for consideration.  These four factors 
are:  (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or symptoms 
may be associated with the veteran's service or with another 
service-connected disability; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).

With respect to the third factor above, the Court has stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  The 
types of evidence that "indicate" that a current disability "may 
be associated" with military service include, but are not limited 
to, medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Also, under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), 
service connection for a combat-related injury may be based on 
lay statements, alone, but these provisions do not absolve a 
claimant from the requirement of demonstrating current disability 
and a nexus to service, as to both of which competent medical 
evidence is generally required.  Beausoleil v. Brown, 8 Vet. App. 
459, 464 (1996).

In light of the confirmed postservice diagnoses of knee 
arthritis, as well as the Veteran's assertions of experiencing 
knee problems and symptoms in service, to include during events 
of combat, as well as his assertions of continuing knee problems 
following service, the Board finds that the four factors set out 
in McLendon have been satisfied, thus requiring that VA afford 
the Veteran a VA examination that addresses the etiology of his 
knee arthritis.  McLendon, supra.

In light of the remand, the Veteran should be allowed to 
supplement the record and submit any further information and 
evidence regarding any outstanding treatment for his bilateral 
knees.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any relevant 
medical records, private or VA, regarding 
treatment for his knee condition that have 
not already been obtained.  The RO should 
obtain copies of pertinent records from all 
identified treatment sources, following the 
procedures set forth in 38 C.F.R. § 3.159 and 
associate them with the Veteran's claims 
file.  If any identified records cannot be 
obtained, this fact should be documented in 
the claims file.

2.  Schedule the Veteran for an appropriate 
VA examination to determine the etiology of 
his knee problems.  The claims folder must be 
made available to and pertinent documents 
therein reviewed by the examiner in 
connection with the examination.  Moreover, a 
notation to the effect that this record 
review took place must be included in the 
examination report.  The examiner should then 
be requested to provide an opinion as 
follows:

Whether it is at least as likely as not (a 
50 percent degree of probability or 
higher) that the Veteran's bilateral knee 
arthritis is related to his active duty 
service, to include his duties during 
training and combat operations.

A rationale for any opinion advanced should 
be provided. If an opinion cannot be formed 
without resorting to mere speculation, the 
examiner should so state and provide a reason 
for such conclusion.

3.  Thereafter, review the claims file and 
determine if the claim on appeal can be 
granted.  If not, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond before the claims file is returned to 
the Board for further appellate 
consideration.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

